Royster v Breakwaters Townhomes Assn. of Buffalo, Inc. (2022 NY Slip Op 00590)





Royster v Breakwaters Townhomes Assn. of Buffalo, Inc.


2022 NY Slip Op 00590


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


1093 CA 20-01409

[*1]MICHAEL ROYSTER, PLAINTIFF-RESPONDENT,
vBREAKWATERS TOWNHOMES ASSOCIATION OF BUFFALO, INC., DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


PILLINGER MILLER TARALLO, LLP, SYRACUSE (JACQUELINE R. GARREN OF COUNSEL), FOR DEFENDANT-APPELLANT.
MARSH ZILLER LLP, BUFFALO (LINDA MARSH OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered October 20, 2020. The order denied defendant's motion for leave to file its jury demand nunc pro tunc. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 17, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court